Opinion by
Mb. Justice Williams,
The question on which this case turns is one of considerable practical importance, and in this state it seems to be an open one. The learned trial judge finding no precedent in our own reports to guide him turned to the English courts, and followed what he believed to be the rule held by them. He stated at the same time that the question was one that could “ only be settled by a decision of the Supreme Court.” The facts on which the question arises are mainly undisputed. They show that Bradley owned a farm in Dauphin county containing about twenty-nine acres. About four or five acres of this were occupied by a mill and pond operated by the owner. To care for the balance and the stock upon it he hired Bowman and his family. The farm work and the care of the cattle were to be looked after by Bowman. His wife was to milk the cows. His son was to deliver the milk each morning to Bradley in the city of Harrisburg. For this labor Bowman was to receive one dollar per day and the use of a house upon the premises to be occupied by himself and family. The only fact in dispute *359was the duration of the contract. The plaintiff alleged it was to continue for one year. The defendant asserted that it was terminable at his pleasure. He says he told Bowman “ I will try you, and on your terms, and if you don’t suit me I will discharge you and expect you to leave the premises on sight.” Which was the true version was a question of fact for the jury. If the]r found with the defendant that was an end of the plaintiff’s ease unless by some arbitrary rule of law the employee was turned into a tenant for years. On the other hand if they found the contract was for one year the plaintiff was entitled to recover unless the defendant could show a sufficient reason for terminating it sooner. The first question therefore that presented itself on the trial was over the nature and extent of Bowman’s right to the house from which he was ousted by the defendant. Was that right an incident of the hiring and dependent on the continuance of the relation of employer and employee, or had it an independent separate existence, so that ho was to be treated as a tenant for years with a right to remain in possession for one whole year whether he remained in the employment of the owner or not ?
This was a question of law. The terms of the contract, so far as the parties differed, it was the duty of the jury to determine ; but the terms being fixed, their legal import was for the court to declare. This should be determined upon a consideration of the nature and purpose of the contract, and the character of the business to which it relates; and analogies furnished by cases arising under the poor laws in England or in this country, while they may be helpful in some respects, ought not to be controlling. The subject of this contract was labor. Labor was what Bradley needed and undertook to pay for. It was what Bowman offered to furnish him at an agreed price. The labor was to be performed upon the land in its cultivation, in the care of the cows, and the delivery of the milk. As Bowman was not a cropper, or a tenant paying rent, his possession of the land and the cows, and the implements of farm labor, was the possession of his employer. The barn was used to stable the cattle and store their feed. The house was a convenient place for the residence of the laborer. The house, the barn, the land, the cattle, the farming tools were turned over into the custody of the man who had been hired to care for the *360property; but he had no hostile possession, no independent right to possession. His possession was that of the owner whom he represented, and for whom he labored for hire. -
This is not denied as to the farm, the barn, the stock, or the tools, but an attempt is made to distinguish between the house and everything else that came into the possession of the employee in pursuance of the contract of hiring. There is no solid ground on which such a distinction can rest. If the possession of the house be regarded as an incident of the hiring, the incident must fall with the principal. If it be regarded as part of the compensation for labor stipulated for, then the right to the compensation ceased when the labor was discontinued.
Bowman had the same right to insist on the payment of the cash part of his wages as on that part which provided his family a place to live. His right under the contract of hiring was like that of the porter to the possession of the porter’s lodge ; like that of the coachman to his apartments over the stable ; like that of the teacher to the rooms he or she may have occupied in the school buildings; like that of the domestic servants to the rooms in which they lodge in the house of their employers. In all these cases and others that might be enumerated the occupancy of the room or house is incidental to the employment. The employee has no distinct right of possession, for his possession is that of the employer, and it cannot survive the hiring to which it is incidental, or under which it is part of the contract price for the services performed. So in this case, if the contract was simply a contract for labor at one dollar per day and a house to live in, the plainlaff held the house by the same title and for the same purpose that he did the land or the cattle in the care of which his labor was to be performed. When his contract ended, his ..rights in the premises were extinguished, and it was his duty to give way to his successor. The jury might have found the disputed term of the contract in the plaintiff’s favor and that the contract was made in express words for one year. In this case the defendant would be called upon to explain his conduct in discharging the plaintiff before the time for which he was hired had expired; and the jury would have to determine whether his conduct was a violation of the contract on his part, or was justified by the reasons assigned. But the plaintiff’s declaration *361is not drawn upon this basis. It does not allege a violation of contract but a trespass. It asserts that the plaintiff was “ in the lawful and peaceable possession "of a certain dwelling-house, messuage and tract of land,” and that the defendant “ with a high hand entered upon said close .... and forcibly threw out of said dwelling the furniture and property of said plaintiff and exposed the same to the weather and broke and injured the same.” The damages alleged are for injury to the furniture, and money paid to secure another house for himself and family. The case seems to have been begun, and tried, by the plaintiff on the theory that his right to the possession of the house was superior to his right to remain in the defendant’s service; and that while his employer might dismiss him from the one at any time, he could not oust him from the other until the expiration of one full year. Such a theory cannot be sustained by proof of a contract for labor at a fixed price per day and a house to live in. It can only be supported by proof of a contract for one year’s occupancy of the house. Both parties agree that the contract in this case was one of hiring. There is no pretence of a separate lease for the house. The compensation for its use was in the labor to be performed on the premises. When the labor ceased on the nineteenth of July, the plaintiff ceased to pay for his occupancy. By ceasing to labor without remonstrance or objection he must be held to acquiesce in the defendant’s right to terminate the contract for labor. If that contract was rightfully terminated then the plaintiff’s right to the house was at an end and he could be lawfully put out of possession. .
These views sustain the first and second assignments of error. The fifth assignment is also sustained. It is not necessary that occupation of a house, or apartments, should be a necessary incident to the service to be performed in order that the right to continue in possession should end with the service. It is enough if such occupation is convenient for the purposes of the service and was obtained by reason of the contract of hiring.
, For the reasons thus given the judgment in this case is reversed.